Citation Nr: 1317323	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  05-41 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD) or bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that denied service connection for bipolar disorder and also denied reopening a previously-denied claim of service connection for PTSD.  The Veteran appealed both issues.

In December 2009 the Board issued a decision that denied service connection for bipolar disorder; the Board's action also reopened the claim for service connection for PTSD and remanded that issue to the Originating Agency for development of the merits.  The Veteran did not appeal the Board's denial of service connection for bipolar disorder, so that decision is final.  See 38 C.F.R. § 20.1100 (2002).

In September 2010 the Board once again remanded the remaining issue - entitlement to service connection for PTSD - to the Originating Agency for further development.  After the file was returned to the Board, the Board issued a decision in January 2012 denying service connection for PTSD.

The Veteran appealed the Board's January 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's decision, finding that the Board had not considered whether service connection should be granted for a psychiatric disorder other than PTSD, citing Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for actions in compliance with the Joint Motion for Remand as incorporated by the Court's Order.  VA will notify the appellant if further action is required on his part.


REMAND

The Joint Motion of the Parties observed that the Board has considered the diagnoses of PTSD and bipolar disorder but observed that the evidence of record included diagnoses of depressive disorder not otherwise specified (NOS), explosive disorder, panic disorder and major depressive disorder (MDD).  The Joint Motion asserted that the issue of service connection for such disorders must be considered as part of the issue on appeal.  Clemons, supra.

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997).  Further, the duty to ensure compliance with the Court's Order extends to the terms of the agreement struck between the parties that forms the Joint Motion.  Forcier v. Nicholson, 19 Vet. App. 414, 425  (2006).

Because the Originating Agency has not yet considered the question of entitlement to service connection for any psychiatric diagnosis other than bipolar disorder or PTSD, the Board must return the case to the RO for development and adjudication in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must send a letter to the Veteran and his representative advising them that the issue of entitlement to service connection for a psychiatric disorder other than PTSD or bipolar disorder has been incorporated into his ongoing appeal.  The letter must advise the Veteran of the elements required to establish entitlement to the benefit, and must ask him to identify all relevant treatment records or other evidence pertaining to the issue.


2.  The RO or AMC should also undertake any other development it determines to be warranted.

3.  Then, adjudicate the claim for service connection for a psychiatric disorder other than PTSD or bipolar disorder.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative an SSOC and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  
  
By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

